Name: Commission Regulation (EEC) No 305/87 of 30 January 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 87 Official Journal of the European Communities No L 30/39 COMMISSION REGULATION (EEC) No 305/87 of 30 January 1987 fixing the amount of the aid for peas , field beans and sweet lupins used in animal feed Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3631 /86 and in Article 105 of the Act of Accession of Greece to the information at present available to the Commission that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, j Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3025/86 (4), and in particular Article 24(1 ) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 3631 /86 Q, as last amended by Regulation (EEC) No 109/87 (*); Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . 3 OJ No L 342, 19 . 12 . 1985, p. 1 . (4) OJ No L 281 . 2 . 10 . 1986, p . 15 . Ã  OJ No L 336, 29 . 11 . 1986, p . 32 . (Ã  OJ No L 14, 16 . 1 . 1987, p . 29 . No L 30/40 Official Journal of the European Communities 31 . 1 . 87 ANNEX to the Commission Regulation of 30 January 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 1 February 1987 (ECU/100 kg) Current month 1st month 2nd month 3rd month 4th month 5th month 6th month 1 . Peas and field beans : (a) used in Spain (b) used in Portugal (c) used in another Member State 16,904 16,606 17,007 17,084 16,786 17,187 17,989 17,722 18,082 17,989 17,722 18,082 17,989 17,722 18,082 1 6,549(0 1 6,282(0 16,642 (  ) 16,549 (') 1 6,282 (') 16,642 (  ) 2. Sweet lupins : (a) harvested and used in Spain (b) harvested in another Member State and : 17,498 17,498 18,466 18,466 18,466 18,466 (') 18,466 (  )  used in Portugal  used in the Community as constituted at 31 December 1985 19,225 19,760 19,225 19,760 20,233 20,713 20,233 20,713 20,233 20,713 20,233 (') 20,713 (') 20,233 (  ) 20,713 0 (') Dependent on the initial activating price for the aid that is set for the 1987/1988 marketing year.